Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                December 10, 2014

The Court of Appeals hereby passes the following order:

A15E0014. PC PROCESSING, INC. f/k/a PC GENERAL AGENCY, INC. v.
    REORGANIZED HUMAN DYNAMICS CORP.

      Before the Court is appellant PC Processing, Inc.’s (“PCP”) Emergency Motion
for Supersedeas Pursuant to Rule 40 (b). After careful consideration and review, the
motion is hereby DENIED. However, until further order of this Court, all information
obtained by Hays Financial Consulting, LLC (“Hays Financial”) as a court-appointed
examiner of PCP as set out in the trial court’s order dated November 18, 2014 shall
remain confidential and shall only be used in connection with the execution of the
duties and responsibilities outlined in the November 18, 2014 order.

                                      Court of Appeals of the State of Georgia
                                                                           12/10/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.